Citation Nr: 0006866	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-34 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
vocal nodules claimed as lymph nodes as secondary to Agent 
Orange (AO) exposure.

2.  Entitlement to service connection for a lung disorder.  

3.  Entitlement to service connection for a bunion of the 
right foot.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.

5.  Entitlement to an initial evaluation in excess of 10 
percent disabling for post-traumatic stress disorder (PTSD).

6.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 4, 1945 to October 
1946 and from December 13, to July 31, 1968.

The current appeal arose from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO, in pertinent part, determined that the claims 
of entitlement to service connection for a skin disorder, and 
nodules on vocal cords claimed as lymph nodes as secondary to 
AO exposure were not well grounded, the claims of entitlement 
to service connection for a bunion of the right foot and a 
lung disorder were not well grounded, that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for hearing loss, denied 
entitlement to an evaluation in excess of 10 percent for 
hemorrhoids, and granted entitlement to service connection 
for PTSD with assignment of a 10 percent evaluation effective 
October 15, 1995.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a review of the record the Board notes that the 
veteran indicated on a December 1997 Appeal to  Board of 
Veterans Appeals (VA Form 9) that he desired a personal 
hearing before a Member of the Board at the RO.  While the 
veteran was afforded a hearing before a hearing officer at 
the RO in December 1997, he was never afforded hearing before 
a Member of the Board, nor has his request for such hearing 
been withdrawn in writing.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, this case is remanded to the RO for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should take appropriate action 
to schedule the appellant for a personal 
hearing before a Member of the Board 
sitting at the RO.  A copy of the notice 
to the appellant of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The purpose of 
this remand is to accord the appellant due process of law.  
The appellant need take no action until he is notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


